DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 09/24/2021, 04/20/2022 and 09/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 10-12 and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 10-12 and 18 not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14, 16, 19, 21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (Pub. No. 2018/0008776).
Regarding claim 1, Ogawa et al. teaches an injection device trainer (1/10, Fig. 1-2) for training a user to use an injection device, the injection device trainer (1/10) comprising: a body portion (2, Fig. 1); and  an actuator (12, Fig. 4) positioned towards a proximal end (41a, Fig. 9) of the body portion (2), the actuator (12) moveable from a proximal position (position of 12 in Fig. 9) to a distal position (see Fig. 10 and [0020[-[0021]); wherein the body portion (2) 
]comprises a body protrusion (52, Fig. 9) and the actuator comprises (12) a latch (36, Fig. 9) that is arranged to couple with the body protrusion (52) when the actuator (12) is in the distal position (position in Fig. 10), thus holding the actuator (12) in the distal position (see [0063] and [0093]-[0094]).  
Regarding claim 2, Ogawa et al. teaches wherein the latch (36) is configured to emit an audible sound when the latch (36) couples with the body protrusion (52, it is the Examiner’s position that as a result of 36b returning to its original state a sound is made see [0093]).  
Regarding claim 3, Ogawa et al. teaches an injection device trainer (1/10, Fig. 1-2) for training a user to use an injection device, the injection device trainer (1/10) comprising: a body portion (2, Fig. 1); and an actuator (12, Fig. 4) positioned towards a proximal end (41a, Fig. 9) of the body portion (2), the actuator (12) moveable from a proximal position (position of 12 in Fig. 9) to a distal position (position of 12 in Fig. 10); wherein the body portion (2) comprises a body protrusion (52, Fig. 9) and the actuator (12) comprises a latch (36, Fig. 9) that is arranged to contact the body protrusion (52) when the actuator  (12) is in the distal position (position in Fig. 10) and to emit an audible sound (it is the Examiner’s position that as a result of 36b returning to its original state a sound is made see [0093]).  
Regarding claim 4, Ogawa et al. teaches wherein the latch (36) holds the actuator (12) in the distal position (position in Fig. 10) when the latch (36) is coupled with the body protrusion (52, see [0093]-[0094]).  
Regarding claim 5, Ogawa et al. teaches wherein latch (36) comprises a resilient member (36b, see [0093] where 36b is deformable).  
Regarding claim 6, Ogawa et al. teaches wherein the latch (36) is moveable between an uncoupled state (state of 36 in Fig. 9) in which the latch (36) is not coupled with the body protrusion (52) and a coupled state (state in Fig. 10) in which the latch (36) is coupled with the body protrusion (52).  
Regarding claim 7, Ogawa et al. teaches wherein the resilient member (36b) is arranged to move from the coupled state (state of 36 in Fig. 10) to the uncoupled state (state of 36 in Fig. 9) when a force (force of moving 12 proximally) above a threshold is applied to the actuator (12) in moving the actuator (12) from the distal position (position of 12 in Fig. 10) to the proximal position (position of 12 in Fig. 9).  It is the Examiner’s position that a threshold force which is a force that is great enough to move 12 proximally from the position in Fig. 10 to the position in Fig. 9 is capable of being applied to 12 to move 12 from the distal to the proximal position.  
Regarding claim 8, Ogawa et al. teaches wherein the latch (36) comprises a latch deflector portion (36b) that is arranged to interface with the body protrusion (52) in order to move the latch (36) from the uncoupled state (state of 36 in Fig. 9) into the coupled state (state of 36 in Fig. 10).  
Regarding claim 9, Ogawa et al. teaches wherein the latch (36) comprises a resilient member (36b) that comprises the latch deflector portion (see [0093] where 36b is deflectable).  
Regarding claim 14, Ogawa et al. teaches an injection device (1/10, Figs. 1-2) comprising:   a needle (92, Fig. 2) coupled with a chamber (11, Fig. 2) for storing fluid (see [0043]); a body portion (2, Fig. 2); and an actuator (12, Fig. 4) positioned towards a proximal end (41a, Fig. 9) of the body portion (2), the actuator (12) moveable from a proximal position (position of 12 in Fig. 9) to a distal position (position of 12 in Fig. 10) for dispensing fluid stored in the chamber (11) from the needle (92, see [0092]-[0093]); wherein the body portion (2) comprises a body protrusion (52, Fig. 9) and the actuator (12) comprises a latch (36, Fig. 9) that is arranged to couple with the body protrusion (52) when the actuator (12) is in the distal position (position of 12 in Fig. 10), thus holding the actuator in the distal position (see [0063] and [0093]-[0094]).  
Regarding claim 16, Ogawa et al. teaches an injection device (1/10, Figs. 1-2) comprising: a needle (92, Fig. 2) coupled with a chamber (11, Fig. 2) for storing fluid (see [0043]); a body portion (2, Fig. 2); and an actuator (12, Fig. 4) positioned towards a proximal end (41a, Fig. 9) of the body portion (2), the actuator (12) moveable from a proximal position (position of 12 in Fig. 9) to a distal position (position of 12 in Fig. 10) for dispensing the fluid stored in the chamber (11) from the needle (92, see [0092]-[0093]); wherein the body portion (2) comprises a body protrusion (52) and the actuator (12) comprises a latch (36, Fig. 9) that is arranged to contact the body protrusion (52) when the actuator (12) is in the distal position (position of 12 in Fig. 10), and to emit an audible sound (it is the Examiner’s position that as a result of 36b returning to its original state a sound is made see [0093]).    
Regarding claim 19, Ogawa et al. teaches method (see [0093] describing a method) for training a user to use an injection device, the method comprising providing an injection device trainer (1/10, Figs. 1-2) comprising: a body portion (2, Fig. 2); and an actuator (12, Fig. 4) positioned towards a proximal end (41a, Fig. 9) of the body portion (2), the actuator (12) moveable from a proximal position (position of 12 in Fig. 9) to a distal position (position of 12 in Fig. 10); wherein the body portion (2) comprises a body protrusion (52, Fig. 9) and the actuator (12) comprises a latch (36, Fig. 9); and the method further comprises: moving the actuator(12) from the proximal position (position of 12 in Fig. 9) to the distal position (position of 12 in Fig. 10) so that the latch (36) couples with the body protrusion (52) when the actuator is in the distal position (see Fig. 10), thus holding the actuator in the distal position (see [0063] and [0093]-[0094]).  
Regarding claim 21, Ogawa et al. teaches a method of administering an injection (see [0093] describing a method), the method comprising providing an injection device (1/10, Figs. 1-2) comprising: a needle (92, Fig. 2) coupled with a chamber (11, Fig. 2) for storing fluid (see [0043]); a body portion (2, Fig. 2); and an actuator (12, Fig. 4) positioned towards a proximal end (41a, Fig. 9) of the body portion (2), the actuator (12) moveable from a proximal position (position of 12 in Fig. 9) to a distal position (position of 12 in Fig. 10) for dispensing fluid stored in the chamber (11) from the needle (92, see [0094]);   wherein the body portion (2) comprises a body protrusion (52, Fig. 9) and the actuator (12) comprises a latch (36, Fig. 9); and the method further comprises: moving the actuator (12) from the proximal position (position of 12 in Fig. 9) to the distal position (position of 12 in Fig. 10) so that the latch (36) couples with the body protrusion (52) when the actuator (36) is in the distal position (see Fig. 10), thus holding the actuator (12) in the distal position (see [0063] and [0093]-[0094]).  
Regarding claim 23, Ogawa et al. teaches a method (see [0093] describing a method) for training a user to use an injection device, the method comprising providing an injection device trainer (1/10, Figs. 1-2) comprising: a body portion (2, Fig. 2); and  an actuator (12, Fig. 4) positioned towards a proximal end (41a, Fig. 9) of the body portion (2), the actuator (12) moveable from a proximal position (position of 12 in Fig. 9) to a distal position (position of 12 in Fig. 10); wherein the body portion (2) comprises a body protrusion (52, Fig. 9) and the actuator (12) comprises a latch (36, Fig. 9); and the method further comprises:  moving the actuator (12) from the proximal position (position of 12 in Fig. 9) to the distal position (position of 12 in Fig. 10) so that the latch (36)couples with the body protrusion (52) when the actuator (12) is in the distal position (see Fig. 10) and emits an audible sound when the latch (36) couples with the body protrusion (52, it is the Examiner’s position that as a result of 36b returning to its original state a sound is made see [0093]-[0094]).      
Regarding claim 25, Ogawa et al. teaches a method of administering an injection (see [0093] describing a method), the method comprising providing an injection device (1/10, Figs. 1-2) comprising: a needle (92, Fig. 2) coupled with a chamber (11, Fig. 2) for storing fluid (see [0043]);  a body portion (2, Fig. 2); and an actuator (12, Fig. 4) positioned towards a proximal end (41a, Fig. 9) of the body portion (2), the actuator (12) moveable from a proximal position (position of 12 in Fig. 9) to a distal position (position of 12 in Fig. 10) for dispensing the fluid stored in the chamber (11) from the needle (92, see [0092]-[0093]); wherein the body portion (2) comprises a body protrusion (52, Fig. 9) and the actuator (12) comprises a latch (36, Fig. 9); and the method further comprises: moving the actuator (12) from the proximal position (position of 12 in Fig. 9) to the distal position (position of 12 in Fig. 10) so that the latch (36) couples with the body protrusion (52) when the actuator (12) is in the distal position (see Fig. 10) and emits an audible sound when the latch (12) couples with the body protrusion (52, (it is the Examiner’s position that as a result of 36b returning to its original state a sound is made see [0093]-[0094]).        
Allowable Subject Matter
Claims 13, 15, 17, 20, 22, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783